DETAILED ACTION
	This action is in response to Applicant’s amendment filed November 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (U.S. Patent No. 7125425) in view of Delurio et al. (U.S. Publication No. 2008/0082173).
Foley et al. discloses an implant (310) capable for fusing a sacroiliac joint, the implant comprising: a body (312) comprising a proximal end, a distal end, and a body length disposed therebetween (Figure 30); two sides, each side comprising a groove (324, 326) beginning at the proximal end of the body and continuing along each of the two sides for at least part of the body length (Figure 32), the distance between the two sides defining a width of the body (Figure 32); two opposing faces, each face having one or more anti-migration features (334, 344) and a face length, and each face configured for abutting contact with a sacrum or an ilium of the sacroiliac joint; and a single graft window (332) disposed between each face, the graft window providing passage through the body between the two opposing faces (Figure 32), wherein a portion of the body located between the graft window and each of the sides defines a wall that maintains a minimum thickness in a range of about 17% to about 20% of the width of the body (Column 17, Lines 45-54). As stated in the section cited, the width of the cavity can extend more than about 60%, thus the difference would leave 20% or less for each of the sidewalls. 
Foley et al. fails to disclose the grooves extending along the body a length beyond a proximal portion of the graft window. Delurio et al. teaches an intervertebral implant having an graft window (60) having a proximal and distal end and a pair of notches (36) that extends beyond the proximal portion of the graft window (Figure 1A-1C). Delurio et al. shows that notches for engaging an insertion instrument can have a length extending to the proximal portion of the graft window. It would have been an obvious matter of design choice to construct the device of Foley et al. with the grooves extending along the body length beyond a proximal portion of the graft window, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 3, the one or more anti-migration features further comprises antimigration features disposed along the entire face length of each of the two opposing faces. It can be considered that the length of each face is only the arched portion between the tapered portions (Figure 30), thus the anti-migration feature is disposed along the entire length of the face. 
Regarding claim 4, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 5, the one or more anti-migration features further comprises ridges disposed on each of the two opposing faces across the entire width of the body (Column 16, Lines 18-28). 
Regarding claim 6, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 7, the one or more anti-migration features further comprises ridges disposed on each of the two opposing faces across the entire width of the body (Column 16, Lines 18-28). 
Regarding claim 8, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Foley et al. discloses an implant (310) capable for fusing a sacroiliac joint, the implant comprising: a body (312) comprising a proximal end, a distal end, and a length disposed therebetween (Figure 30); two sides, each side comprising a groove (324, 326) beginning at the proximal end of the body and continuing along each of the two sides for at least part of the length (Figure 32), the distance between the two sides defining a width of the body (Figure 32); two opposing faces, each face having one or more anti-migration features (334, 344) and a face length, and each face configured for abutting contact with a sacrum or an ilium of the sacroiliac joint; a proximal portion (311) disposed between the proximal end and each of the two opposing faces, the proximal portion having no anti-migration features (Figure 30); and a single graft window (332) disposed between each face, the graft window providing passage through the body between the two opposing faces (Figure 32), wherein a portion of the body located between the graft window and each of the sides defines a wall such that the wall maintains a minimum thickness in a range of about 17% to about 20% of the width of the body (Column 17, Lines 45-54). As stated in the section cited, the width of the cavity can extend more than about 60%, thus the difference would leave 20% or less for each of the sidewalls. 
Foley et al. fails to disclose the grooves extending along the body a length beyond a proximal portion of the graft window. Delurio et al. teaches an intervertebral implant having an graft window (60) having a proximal and distal end and a pair of notches (36) that extends beyond the proximal portion of the graft window (Figure 1A-1C). Delurio et al. shows that notches for engaging an insertion instrument can have a length extending to the proximal portion of the graft window. It would have been an obvious matter of design choice to construct the device of Foley et al. with the grooves extending along the body length beyond a proximal portion of the graft window, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 11, the proximal portion further comprises a taper that reduces a second cross sectional area of the body (Figure 30).
Regarding claim 12, the one or more anti-migration features further comprises antimigration features disposed along the entire face length of each of the two opposing faces. It can be considered that the length of each face is only the arched portion between the tapered portions (Figure 30), thus the anti-migration feature is disposed along the entire length of the face. 
Regarding claim 13, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 14, the one or more anti-migration features further comprises ridges disposed on each of the two opposing faces across the entire width of the body (Column 16, Lines 18-28). 
Regarding claim 15, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 16, the one or more anti-migration features further comprises antimigration features disposed along the entire face length of each of the two opposing faces. It can be considered that the length of each face is only the arched portion between the tapered portions (Figure 30), thus the anti-migration feature is disposed along the entire length of the face. 
Regarding claim 17, the graft window is unobstructed by internal or intermediate supports (Figure 32). 
Regarding claim 18, the one or more anti-migration features further comprises ridges disposed on each of the two opposing faces across the entire width of the body (Column 16, Lines 18-28). 
Regarding claim 19, the graft window is unobstructed by internal or intermediate supports (Figure 32). 

Response to Arguments
	The amendment has been addressed in the body above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775